DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,427,472) in view of Bourgeois (U.S. Patent No. 5,172,649).
As to Claim 1, Ono discloses an artificial reef structure configured to be moored to the sea floor, comprising:
An open frame comprising a plurality of links (#10, #110) connected by a plurality of joints (#20, #120); 
Wherein each of said joints, includes, 
An anchor point (#122), 
An axis extending from said anchor point in a position suitable for one of said tension members (There’s a plurality of axis extending from the anchor point one of them can be in a position suitable for a tension member since there’s open spaces in the surfaces of the joints), 
A first leg (A first of #121), a second leg (A second of #121), and a third leg (A third of #121), with each of said first, second, and third legs including a receiver configured to slidably receive an end of one of said links (Each #121 is slideably received on end #117),
Wherein a first angle between said first leg and said axis is acute (Figure 1), 
Wherein a second angle between said second leg and said axis is acute (Figure 1), 
Wherein a third angle between said third leg and said axis is acute (Figure 1); and 
A plurality of sheets (#30) connected to said links, wherein said plurality of sheets are configured to leave a plurality of gaps between said sheets and within said open frame.  
However, Ono is silent about a connector located within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; the plurality of sheets connected to said tension members. Bourgeois discloses about a connector (#18) located within said open frame; a plurality of tension members (#17), wherein each of said tension members runs between one of joints and said connector (Figure 5); a plurality of sheets (#9) connected to said tension members. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a connector located within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; the plurality of sheets connected to said tension members. The motivation would have been to further stabilize and strengthen the structure. Accordingly, Ono as modified teaches a connector located within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; the plurality of sheets connected to said tension members (Connected does not require a direct connection. The tension members will be connected to the sheets #30 via the joints and links).
As to Claim 8, Ono discloses an artificial reef structure configured to be moored to the sea floor, comprising: 
An open frame comprising a plurality of links (#10, #110) connected by a plurality of joints (#20, #120); 15
Said joints (#20, #120) slidably receiving said links (#10, #110); 
Wherein each of said joints (#20, #120), includes, 
An anchor point (#122), 
An axis extending from said anchor point in a position suitable for one of said tension members (There’s a plurality of axis extending from the anchor point one of them can be in a position suitable for a tension member since there’s open spaces in the surfaces of the joints), 
A first leg (A first of #121), a second leg (A second of #121), and a third leg (A third of #121), with each of said first, second, and third legs including a receiver configured to slidably receive an end of one of said links (Each #121 is slideably received on end #117), 
Wherein a first angle between said first leg and said axis is acute (Figure 1), 
Wherein a second angle between said second leg and said axis is acute (Figure 1), 
Wherein a third angle between said third leg and said axis is acute (Figure 1); and 
A plurality of sheets (#30) connected to said links, wherein said plurality of sheets are configured to leave a plurality of gaps between said sheets and within said open frame.  
However, Ono is silent about a connector located within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; 15said joints slidably receiving said links and being configured so that the application of tension to said tension members pulls said links into said joints, a plurality of sheets connected to said links and said tension members. Bourgeois discloses about a connector (#18) located within said open frame; a plurality of tension members (#17), wherein each of said tension members runs between one of joints and said connector (Figure 5); a plurality of sheets (#9) connected to said tension members. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a connector located within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; said joints slidably receiving said links and being configured so that the application of tension to said tension members pulls said links into said joints; the plurality of sheets connected to said tension members. The motivation would have been to further stabilize and strengthen the structure. Accordingly, Ono as modified teaches a connector located within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; 15said joints slidably receiving said links and being 
As to Claim 15, Ono discloses an artificial reef structure configured to be moored to the sea floor, comprising:
A plurality of joints (#20, #120); 
A plurality of links (#10, #110) connecting said joints (#20, #120) together to form an open frame; 
Wherein each of said joints (#20, #120), includes, 
An anchor point (#122), 
An axis extending from said anchor point in a position suitable for 17 one of said tension members (There’s a plurality of axis extending from the anchor point one of them can be in a position suitable for a tension member since there’s open spaces in the surfaces of the joints), 
A first leg (A first of #121), 
A second leg (A second of #121), and 
A third leg (A third of #121), with each of said first, second, and third legs including a receiver configured to slidably receive an end of one of said links (Each #121 is slideably received on end #117), 
Wherein a first angle between said first leg and said axis is acute (Figure 1), 
Wherein a second angle between said second leg and said axis is acute (Figure 1), 
Wherein a third angle between said third leg and said axis is acute (Figure 1); and 
A plurality of sheets (#30) connected to said links, wherein said plurality of sheets are configured to leave a plurality of gaps between said sheets and within said open frame.  
However, Ono is silent about a connector located within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; .
Claims 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,427,472) in view of Bourgeois (U.S. Patent No. 5,172,649); and further in view of Willinsky et al (U.S. Patent No. 5,251,571).
As to Claim 2, Ono as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Ono as modified is silent about further comprising a mooring line connecting said open frame to said sea floor.  Wilinsky discloses a mooring line (Figures 25 and 26, #164) connected said open frame (Figure 25 and 26, #151) to said sea floor. At the time of the effective filing date of the invention, would have been obvious to a person of ordinary skill in the art to provide a mooring line connecting said open frame to said sea floor. The motivation would have been to control the displacement of the frame. Accordingly, Ono as modified teaches further comprising a mooring line connecting said open frame to said sea floor.
Claim 3, Ono as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Ono as modified also teaches further comprising a float (Bourgeois: Floats at the end of #16) connected to said open frame. 
As to Claim 9, Ono as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). However, Ono as modified is silent about further comprising a mooring line connecting said open frame to said sea floor.  Wilinsky discloses a mooring line (Figures 25 and 26, #164) connected said open frame (Figure 25 and 26, #151) to said sea floor. At the time of the effective filing date of the invention, would have been obvious to a person of ordinary skill in the art to provide a mooring line connecting said open frame to said sea floor. The motivation would have been to control the displacement of the frame. Accordingly, Ono as modified teaches further comprising a mooring line connecting said open frame to said sea floor.
As to Claim 10, Ono as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Ono as modified also teaches further comprising a float (Bourgeois: Floats at the end of #16) connected to said open frame. 
As to Claim 16, Ono as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Ono as modified is silent about further comprising a mooring line connecting said open frame to said sea floor.  Wilinsky discloses a mooring line (Figures 25 and 26, #164) connected said open frame (Figure 25 and 26, #151) to said sea floor. At the time of the effective filing date of the invention, would have been obvious to a person of ordinary skill in the art to provide a mooring line connecting said open frame to said sea floor. The motivation would have been to control the displacement of the frame. Accordingly, Ono as modified teaches further comprising a mooring line connecting said open frame to said sea floor.
As to Claim 17, Ono as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Ono as modified also teaches further comprising a float (Bourgeois: Floats at the end of #16) connected to said open frame. 
Claims 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,427,472) in view of Bourgeois (U.S. Patent No. 5,172,649); and further in view of Troy et al (U.S. Patent Application Publication No. 2012/0006277).
Claim 4, Ono as modified is teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ono as modified is silent about further comprising a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets (Paragraph 0054). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light array configured to shine light on a sheet of said plurality of sheets. The motivation would have been to attract marine life towards the frame. Accordingly, Ono as modified teaches further comprising a light array configured to shine light on a sheet of said plurality of sheets.
As to Claim 5, Ono as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Ono as modified also teaches wherein said light array (Troy: Paragraph 0054) is controlled to produce a moving image upon said sheet.  
As to Claim 11, Ono as modified is teaches the invention of Claim 8 (Refer to Claim 8 discussion). Ono as modified is silent about further comprising a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets (Paragraph 0054). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light array configured to shine light on a sheet of said plurality of sheets. The motivation would have been to attract marine life towards the frame. Accordingly, Ono as modified teaches further comprising a light array configured to shine light on a sheet of said plurality of sheets.
As to Claim 12, Ono as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Ono as modified also teaches wherein said light array (Troy: Paragraph 0054) is controlled to produce a moving image upon said sheet.  
As to Claim 18, Ono as modified is teaches the invention of Claim 15 (Refer to Claim 15 discussion). Ono as modified is silent about further comprising a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets 
As to Claim 19, Ono as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Ono as modified also teaches wherein said light array (Troy: Paragraph 0054) is controlled to produce a moving image upon said sheet.  
Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,427,472) in view of Bourgeois (U.S. Patent No. 5,172,649); and further in view of Hoie (U.S. Patent Application Publication No. 2011/0174232).
As to Claim 6, Ono as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Ono as modified is silent about comprising an instrument package configured to monitor water flowing through said open frame.  Hoie discloses an instrument package configured to monitor water flowing through said open frame (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an instrument package configured to monitor water flowing through said open frame. The motivation would have been to monitor several conditions within the cage in order to keep all parameters at optimal levels. Accordingly, Bourgeois as modified teaches further comprising an instrument package configured to monitor water flowing through said open frame.
As to Claim 13, Ono as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). However, Ono as modified is silent about comprising an instrument package configured to monitor water flowing through said open frame.  Hoie discloses an instrument package configured to monitor water flowing through said open frame (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an instrument package configured to monitor water flowing through said open frame. The motivation would have been to monitor several conditions within the cage in order to keep all parameters at optimal levels. Accordingly, 
As to Claim 20, Ono as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Ono as modified is silent about comprising an instrument package configured to monitor water flowing through said open frame.  Hoie discloses an instrument package configured to monitor water flowing through said open frame (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an instrument package configured to monitor water flowing through said open frame. The motivation would have been to monitor several conditions within the cage in order to keep all parameters at optimal levels. Accordingly, Bourgeois as modified teaches further comprising an instrument package configured to monitor water flowing through said open frame.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,427,472) in view of Bourgeois (U.S. Patent No. 5,172,649) and Willinsky et al (U.S. Patent No. 5,251,571); and further in view of Troy et al (U.S. Patent Application Publication No. 2012/0006277).
As to Claim 7, Ono as modified is teaches the invention of Claim 2 (Refer to Claim 2 discussion). Ono as modified is silent about further comprising a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets (Paragraph 0054). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light array configured to shine light on a sheet of said plurality of sheets. The motivation would have been to attract marine life towards the frame. Accordingly, Ono as modified teaches further comprising a light array configured to shine light on a sheet of said plurality of sheets.
As to Claim 14, Ono as modified is teaches the invention of Claim 9 (Refer to Claim 9 discussion). Ono as modified is silent about further comprising a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678